





Exhibit 10.2
dksheaderlogo2016.jpg [dksheaderlogo2016.jpg]
www.DicksSportingGoods.com
345 Court Street · Coraopolis, PA 15108
 
Main Phone: 724-273-3400



June 15, 2016


Holly Tyson
210 South Mooreland Road
Richmond, VA  23229


Dear Holly:


It is our great pleasure to inform you that you have been selected to be a
member of the DICK’S Sporting Goods Team. At DICK’S we continually search for
the finest candidates who share our passion for sports and our belief that
sports make people better. Like the most successful athletes, our professionals
are driven, skilled, passionate and committed, and we believe you are someone
who exhibits these same valuable traits, day in and day out, both personally and
professionally.


Enclosed is important information about our organization, your individual
position, compensation and benefits. Please review the attached materials and
contact me at 724-273-3220 with any questions. The major provisions of your
offer are as follows:


Position: Your position is Chief Human Resources Officer. This position is based
in our Store Support Center, and you will report to me. We look forward to
having you begin employment on August 3, 2016.


Base Pay: Your bi-weekly rate of pay will be $17,307.69 annualized to $450,000.
DICK’S Sporting Goods associates are paid every other Friday, one week in
arrears (one week behind the most current workweek you’ve completed). The
workweek starts on Sunday and runs through Saturday.


Sign-on Bonus: You will receive a one-time sign-on bonus of $150,000 to be paid
with your first paycheck. All applicable federal, state and local taxes will be
withheld from this payment.


Annual Incentive: For fiscal year 2016, your target incentive award is 50% of
your eligible earnings. The award can range from 0% to 100%, based on company
and individual performance. Your next opportunity for a prorated incentive award
will be in the Spring of 2017 based on fiscal year 2016 results. You will be
guaranteed a minimum incentive payment of $112,500 for fiscal year 2016, to be
paid in the Spring of 2017. For fiscal year 2017, your target incentive award is
60% of your eligible earnings. The award can range from 0% to 120%, based on
company and individual performance.


Sign-on Equity: You will receive a sign-on equity grant valued at $610,000
consisting of a stock option grant valued at $366,000 that will vest at 25% each
year over a four year period, and a restricted stock grant valued at $244,000
that will cliff vest after three years.


Annual Equity: Your target equity award is $500,000. The award can range from $0
to $750,000 based on company and individual performance. Your next opportunity
for an annual equity grant will be in the Spring of 2017.


Long-term Incentive Plan: You are eligible to participate in our existing DICK’S
Sporting Goods long-term incentive plan (LTIP). Additional plan details will be
provided during your orientation.


Relocation: You are eligible to participate in our relocation program. A copy of
the relocation policy is enclosed.


Health & Welfare Benefits: As a full-time salaried associate, after 30 days of
continuous full-time service, you are eligible to participate in the full range
of benefits, including medical, prescription, vision, dental, life and
disability insurances, as well as retirement plans. Additional information on
the benefit plans can be found at www.benefityourliferesources.com.






--------------------------------------------------------------------------------







Paid Time Off: Your vacation time will accrue on a bi-weekly basis up to a total
of 160 hours on an annual basis (the equivalent of 20 eight-hour days) starting
with your hire date. Three personal days are awarded at the beginning of each
calendar year and are prorated over the course of the year for new hires. Based
on your hire date, you will be awarded two personal days for use in 2016. In
addition, the Store Support Center observes seven paid holidays each year.


Terms: This offer is contingent upon a satisfactory background check. You will
receive a separate email with a link directing you to our screening process.
DICK’S is an at-will employer, which means that either you or DICK’s are free to
end the employment relationship at any time, with or without notice or cause.
All compensation and benefit plans are governed by their respective plan
documents.


In addition, the following documents are enclosed and need to be executed prior
to your start date. Please review, sign and forward to my attention.
•
Non-Compete Agreement

•
Sign-on Bonus Agreement

•
Relocation Agreement



On your first day of employment, you will be required to provide documentation
indicating that you are legally eligible for employment in the United States. A
list of acceptable forms of identification is enclosed. If you decide to accept
our offer, please bring the appropriate identification with you on your first
day of employment.


We hope that you’ll accept our offer of employment by signing and returning this
letter to me.


Once again, we’d like to congratulate you on your offer. Please let me know if I
can be of any help to you between now and your first day of employment. We look
forward to welcoming you to the DICK’s team and building a future of success
together.


Sincerely,
/s/ EDWARD W. STACK
 
 
Edward W. Stack
 
 
Chairman & Chief Executive Officer
 
 





I accept the above offer of employment:
/s/ HOLLY R. TYSON
 
June 20, 2016
Signature
 
Date



